DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments and new claims filed September 7, 2021 wherein claims 1-8 and 21-22 are currently pending and claims 9-15, 18, and 19-20 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachter et al (US 2015/0111176).
With regards to claim 1, Wachter teaches a method for forming a three-dimensional article (0002) in which the shaped part is constructed in layers and curable monomer resin (0002) followed by a post cure step (0010).  Wachter teaches the composition to be a composite resin (0020) and for the composition to contain an absorber that is preferably a hindered amine light stabilizer (HAL) (as applicant cites in the specification as reading on a radiation activated stabilizing composition) (0030).  Wachter teaches the process to include curing the composition in layers (0059) followed by introducing further radiation after curing (0059) (reading on neutralizing free radicals generated during a degradation process initiated by exposure of the article to additional radiation post-cure).
Wacthter is silent on the use of additive manufacturing.  However, both the method of stereolithography as taught by Wachter and the additive manufacturing uses a layer by layer approache that used CAD data to form.  Therefore, the art reads on the additive manufacturing of the claims.
With regards to claim 2, Wachter teaches the post curing to be performed at an intensity of at least 1 mW/cm2 (0072).
With regards to claims 3-6, Wachter teaches the compound reading on the stabilizer to be a HALS compound (0030) as applicants cite in the specification as reading on the preferred stabilizer.
With regards to claim 7, Wachter teaches the HALS compound to include a tetramethyl piperidine compound (N,N’-bisformyl-N,N’-bis-(2,2,6,6-tetramethyl-4-piperidinyl)-hexamethylene-diamine (0031).
With regards to claim 8, Wachter teaches the layers to be cured by UV radiation (0059).
With regards to claim 21, Wachter is silent on the use of additive manufacturing.  However, both the method of stereolithography as taught by Wachter and the additive manufacturing uses a layer by layer approach that used CAD data to form.  Therefore, the art reads on the additive manufacturing of the claims.  Wachter teaches the process to be used for 3-dimensional models (0002).
With regards to claim 22, Wachter teaches the compound reading on the stabilizer to be a HALS compound (0030) as applicants cite in the specification as being preferred and, therefore, reading on a compound that does not interfere with curing.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed September 7, 2021, with respect to claims 1-8 under 35 USC 102 with respect to Burns et al and with respect to Hong et al have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763